Title: From Thomas Jefferson to Joseph Priestley, 21 March 1801
From: Jefferson, Thomas
To: Priestley, Joseph



Dear Sir
Washington Mar. 21. 1801.

I learnt some time ago that you were in Philadelphia, but that it was only for a fortnight, & supposed you were gone. it was not till yesterday I recieved information that you were still there, had been very ill but were on the recovery. I sincerely rejoice that you are so. yours is one of the few lives precious to mankind, & for the continuance of which every thinking man is solicitous. bigots may be an exception. what an effort, my dear Sir, of bigotry in Politics & Religion have we gone through. the barbarians really flattered themselves they should even be able to bring back the times of Vandalism, when ignorance put every thing into the hands of power & priestcraft. all advances in science were proscribed as innovations. they pretended to praise & encourage education, but it was to be vain the education of our ancestors. we were to look backwards not forwards for improvement, the President himself declaring in one of his answers to addresses that we were never to expect to go beyond them in real science. this was the real ground of all the attacks on you: those who live by mystery & charlatanerie, fearing you would render them useless by simplifying the Christian philosophy, the most sublime & benevolent, but most perverted system that ever shone on man, endeavored to crush your well earnt, & well deserved fame. but it was the Lilliputians upon Gulliver. our countrymen have recovered from the alarm into which art & industry had thrown them, science & honesty are replaced on their high ground, and you, my dear Sir, as their great apostle, are on it’s pinnacle. it is with heartfelt satisfaction that, in the first moment of my public action, I can hail you with welcome to our land, tender to  you the homage of it’s respect & esteem, cover you under the protection of those laws which were made for the wise & the good like you, and disclaim the legitimacy of that libel on legislation which under the form of a law was for sometime placed among them. as the storm is now subsiding & the horison becoming serene, it is pleasant to consider the phaenomenon with attention. we can no longer say there is nothing new under the sun. for this whole chapter in the history of man is new. the great extent of our republic is new. it’s sparse habitation is new. the mighty wave of public opinion which has rolled over it is new. but the most pleasing novelty is it’s so quickly subsiding, over such an extent of surface, to it’s true level again. the order & good sense displayed in this recovery from delusion, and in the momentous crisis which lately arose, really bespeak a strength of character in our nation which augurs well for the duration of our republic, & I am much better satisfied now of it’s stability, than I was before it was tried. I have been above all things solaced by the prospect which opened on us in the event of a non election of a president; in which case the federal government would have been in the situation of a clock or watch run down. there was no idea of force, nor of any occasion for it. a Convention, invited by the republican members of Congress with the virtual President & Vice President, would have been on the ground in 8. weeks, would have repaired the constitution where it was defective & wound it up again. this peaceable & legitimate resource, to which we are in the habit of implicit obedience, superseding all appeal to force, and being always within our reach, shews a precious principle of self-preservation in our composition, till a change of circumstances shall take place, which is not within prospect at any definite period.—but I have got into a long disquisition on politics when I only meant to express my sympathy in the state of your health, and to tender you all the affections of public & private hospitality. I should be very happy indeed to see you here. I leave this about the 30th. inst. to return about the 25th. of April. if you do not leave Philadelphia before that, a little excursion hither would help your health. I should be much gratified with the possession of a guest I so much esteem, and should claim a right to lodge you should you make such an excursion. accept the homage of my high consideration & respect, & assurances of affectionate attachment.

Th: Jefferson

